Citation Nr: 0710322	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.


FINDING OF FACT

At no point during the pendency of this appeal does the 
evidence reveal PTSD manifested by the type and degree of 
symptoms that result in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for PTSD are not met at any point during the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his psychiatric disability.  Prior to initial 
adjudication, a letter was issued in June 2003 by which he 
was informed of the evidence needed to establish service 
connection for PTSD, of his and VA's respective duties for 
obtaining evidence, and asked to submit any medical evidence 
in his possession.  As the December 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 
C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case set forth the relevant diagnostic 
codes for the veteran's psychiatric disability.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the percentage currently 
assigned.  He was also informed by letter in March 2006 of 
the evidence required to substantiate a disability rating and 
an effective date.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for his service-connected disability.  While 
it is unclear if the veteran was ever explicitly asked to 
provide any evidence in his possession pertinent to his 
claim, he has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
identified private medical records as well as the report 
resulting from his October 2003 VA examination.  A statement 
from his spouse is of record as well as the veteran's 
statements in support of his appeal, to include a transcript 
of the hearing held before the undersigned via 
videoconference in April 2006.  The Board has carefully 
reviewed such statements and concludes the veteran has not 
identified information or evidence not of record.  See also 
October 2003 correspondence indicating he had no additional 
evidence to submit.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of assignment 
of an initial disability rating, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

A 30 percent disability rating contemplates PTSD manifested 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  The symptoms listed 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating for 
PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The April 2006 hearing transcript as well as credible lay 
statements from the veteran and his spouse reveal the 
veteran's historical problems with alcohol, his problems with 
being easily angered and frustrated and increased symptoms 
following a reunion in 2000.  However, the symptoms described 
in these statements are outside the rating period on appeal, 
and are for consideration only as history in evaluating the 
disability at issue.  Service connection has been established 
for PTSD effective from May 29, 2003, and a disability 
rating, generally, represents as far as can practicably be 
determined the average impairment in earning capacity 
resulting from the service-connected disability in civil 
occupations.  See 38 C.F.R. § 4.1 (2006).  The October 2003 
VA examination report indicates the veteran's PTSD did not 
inhibit his ability to function in his occupational setting.  
See also April 2006 transcript (veteran testified that his 
PTSD had little impact on his employment due to the nature of 
his job).  The examination report reflects the veteran's PTSD 
negatively impacted his family life primarily through his 
relationship with his wife and children, although noting this 
was also due to his alcohol dependence.  However, the report 
indicates his alcohol dependence is now in remission and he 
and his spouse have indicated he stopped drinking in the 
1980s.

As indicated by the diagnostic criteria, the impact on social 
functioning is significant in evaluating psychiatric claims.  
See also 38 C.F.R. § 4.10 (2006).  The July 2003 statement 
from his spouse indicates the veteran started exhibiting 
signs of depression and withdrawal following the 2000 
reunion.  The Board favorably interprets this statement to 
indicate the spouse has witnessed such behavior during the 
current rating period.  The veteran also testified at the 
April 2006 hearing that he pulled away from his family, had a 
room to which he would retire to have quiet time, had few 
friends, and had problems with nightmares and sleeping.  He 
also testified that he had panic attacks one to two times per 
month and that the anticipation of panic attacks bothered him 
most.  The evidence shows that historically the veteran had 
more frequent panic attacks, the frequency of which decreased 
after he was prescribed an antidepressant.  See also May 2003 
private medical record indicating the veteran was prescribed 
the antidepressant in May 2000.  While the veteran's panic 
attacks have not disappeared, the evidence does not reveal 
the frequency of panic attacks contemplated by the diagnostic 
criteria for a higher disability rating.

Additionally, a July 2003 private medical record indicates 
the veteran got panic attacks for no reason and had free-
floating anxiety.  However, the medical provider indicated 
the antidepressant relieved a lot of his panic attacks and 
the veteran was not paranoid or fixated on Vietnam.  The 
record also indicates the veteran was interested in 
counseling and was otherwise a well-adjusted decent man.  In 
addition to the historical information relating to his 
disability, the October 2003 VA examination report indicates 
the veteran, upon examination, was alert, oriented in all 
spheres, casually groomed, and exhibited normal behavior.  He 
had episodes of tearfulness when he described in-service 
experiences and his mood was slightly dsyphoric and slightly 
anxious.  He also had a somewhat constricted affect but his 
speech was coherent and normal in rate and volume.  The 
report also indicates his short-term memory was notable for 
some loss but his long-term memory was intact.  His judgment 
and insight were both good.  The report contains a global 
assessment of functioning (GAF) score of 60 with a GAF of 65 
as the highest for the preceding year, reflective of mild to 
moderate psychiatric on a hypothetical continuum of mental 
health and illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

While the evidence reveals some short-term memory loss upon 
examination and complaints of problems sleeping and panic 
attacks one to two times a month, the impact of effect of the 
veteran's psychiatric disability as revealed by the evidence 
of record does not reveal an overall psychiatric disability 
picture that more closely approximates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks at any point during the pendency of this appeal.  As 
such, a disability rating in excess of 10 percent is not 
warranted and a staged rating is not for application.

In reaching this decision, the Board notes the evidence does 
not show that the veteran's service-connected psychiatric 
disability is in any way exceptional or unusual.  The record 
does not document that he has experienced any marked 
interference with his employment or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).


ORDER

A disability rating in excess of 10 percent for PTSD is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


